Citation Nr: 1517125	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-39 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of tinea cruris, neurodermatitis, and lichen simplex chronicus, rated as 30 percent disabling.

2.  Whether the Veteran submitted a timely substantive appeal as to his applications to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran provided testimony at an August 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In February 2011, the Board found that the Veteran's testimony during the August 2010 hearing constituted a notice of disagreement (NOD) as to the RO's determination that the Veteran's substantive appeal was untimely as to his applications to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus and remanded this claim for issuance of a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).

Following a June 2011 VA examination, the RO granted an increased 30 percent rating for the service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus effective November 24, 2008.  As the Veteran was presumed to seek the maximum available benefit for the disability, the claim remained on appeal. See AB v. Brown, 6 Vet.App. 35, 38 (1993).

Finally, the Board notes that the Veteran initially raised a claim to reopen the issue of service connection for bilateral hearing loss and tinnitus.  However, the Veteran subsequently indicated that he did not want to pursue the claim to reopen.  See October 2012 Report of General Information.

In November 2013, the Board denied the Veteran's claim of entitlement to an increased rating for tinea cruris, neurodermatitis, and lichen simplex chronicus, and found that the Veteran did not submit a timely substantive appeal as to the applications to reopen the claims for service connection of bilateral hearing loss and tinnitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In November 2014, the Court granted the parties Joint Motion for Partial Remand (JMR) vacating the November 2013 decision as to the issues discussed herein and remanding the matters for further development.  

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file or irrelevant to issues on appeal.  Other than the Court Order and JMR, documents in the Veterans Benefits Management System are duplicative of the those in the paper claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus has been manifested by hyperpigmented areas, burning, and itchiness, affecting at least 5 but no more than 20 percent of the exposed areas; constant or near constant systematic therapy such as corticosteroids or other immunosuppressive drugs were not required.

2.  The Veteran was notified in June 2009 of a May 2009 rating decision which reopened the claim for service connection for bilateral hearing loss and denied the claim on the merits, and denied the application to reopen the claim for service connection for tinnitus.

3.  The Veteran filed a NOD in June 2009, and was issued a SOC in September 2009.

4.  A substantive appeal was not received by the RO within one year of notification of the May 2009 rating decision.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for tinea cruris, neurodermatitis, and lichen simplex chronicus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7813-7806 (2014).

2.  The criteria for a timely filed substantive appeal regarding entitlement to applications to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus, have not been met. 38 U.S.C.A. § 7105 (West 2014), 38 C.F.R.§§ 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in December 2008, to the Veteran.  This letter explained the evidence needed to substantiate the initial claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  As the claim for an increased rating is downstream for the Veteran's claim for service connection, the claim does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's appeal of the timeliness of a substantive appeal, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating for his service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus.   The examination reports contain all the findings needed to rate the Veteran's service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus, including history and clinical evaluation.  

The Board also observes that the undersigned VLJ, at the Veteran's August 2010 hearing, clarified the issues on appeal and explained the concept of an increased rating claim, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus has not materially changed and a uniform evaluation is warranted.  

The Veteran's service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus is rated under Diagnostic Codes 7813-7806.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.

Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars, under Diagnostic Code 7801-7805, or dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following: scar is 5 or more inches (13 or more centimeters) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

The Veteran contends that a 60 percent disability rating is warranted based on a report that 95 percent of his groin area is affected and because corticosteroids or other immunosuppressive drugs were administered.  See September 2011 statement, October 2013 statement.

A private dermatology report in September 2008 shows the Veteran had intertrigo on his groin and thighs treated with foam.  

On VA examination in March 2009, the Veteran reported having intermittent symptoms of itching and scratching.  He reported part-time employment for the last 10 years with 3 weeks of time lost during the last year due to his skin disability.  The examiner noted that the Veteran used topical antifungal creams and an antihistamine.  Physical examination shows that none of the exposed areas (head, face, neck, and hands) were affected and less than 5 percent of the total body was affected.  The examiner also noted a hyperpigmented area diffusely in the groin.  There were no excoriations, edema, or fissures.  The diagnosis was tinea cruris.

On VA examination in May 2010, the Veteran reported progression of the skin disorder and treatment with a daily dose of Prednisone for 1 to 6 weeks and two weeks on and off of Triamcinolone, a topical corticosteroid.  Physical examination shows that greater than 5 percent but less than 20 percent of the total body area is affected.  There were excoriations visible on the right upper medial thigh and hyperpigmentation was noted with right greater than left with thinning of the skin covering the inner upper thighs, groin, inferior scrotal regions, and lower buttocks region.

On VA examination in June 2011, the Veteran reported recurrent persistent rash in the groin area.  Following a review of the claims file, the VA examiner noted systemic therapy since November 2008.  In 2009, the Veteran was prescribed Terbinafine 350 mg daily for 30 days and Prednisone 10 mg daily for 30 days.  In June 2009, the Veteran had a 20 mg injection of Kenalog Intramuscular (IM) plus 20 mg of Decadron IM.  In November 2009, he had an 80 mg Kenalog IM injection.  In August 2010, he had an 80 mg Kenalog IM injection.  In 2011, he was prescribed 10 mg of Prednisone daily for 30 days.  A February 2011 dermatology plan noted Kenalog injection every 3 to 4 months and 10 mg of Prednisone daily for 60 days.  The Veteran also takes Hydroxyzine (antihistamine) orally nightly for pruritus, which is also systemic therapy.  The examiner noted that IM Kenalog is not a standard of care for neurodermatitis, but is a systemic therapy.

Physical examination in the June 2011 VA examination revealed greater than 5 percent but less than 20 percent of that the total body area was affected and a well circumscribed hyperpigmented patch in the bilateral groin area with six 1 mm slightly erythremic macules superimposed on the hyperpigmented patch, mild lichenification of the crural fold, and a 6 to 7 percent total body surface area of hyperpigmentation.  There was no scaling, excoriations, penile discharge, lesions on the scrotum, penis, or mons pubic mons  The diagnosis was lichen simplex, chronicus, also known as neurodermatitis secondary or sequelae of frequent scratching was indicated.  The examiner indicated that tinea cruris causes itching, and scratching may cause excoriations, local infections, and perpetuates the scratch-itch cycle.  The examiner also stated that neurodermatitis, or lichen simplex chronicus, is a skin disorder characterized by a self-perpetuating scratch-itch cycle. 

Physical examination in the June 2011 VA examination also revealed superficial painful scars (hyperpigmentation) measuring 5 cm wide by 14 cm in length encompassing an area of at least 6 square inches (29 sq. cm.), but less than 12 square inches (77 sq. cm.) in the bilateral crural folds.  The etiology of the hyperpigmentation was from neurodermatitis and a tan to brown hyperpigmented patch in the groin area.  There was evidence of skin breakdown over the scar with a frequency of almost constant due to moderate to severe itching causing scratching and eventual irritation, excoriations, and pain.  There was no evidence of inflammation, edema, or keloid formation.

On VA examination in September 2012, the Veteran reported constant pruritus and burning sensation in the crural folds with occasional excoriations.  The examiner noted that the skin disability impacts his ability to work due to constant itching and scratching.  The examiner reviewed the Veteran's treatment history and noted a 2012 prescription for 25 mg of Hydroxyzine orally nightly.  One dose of Kenalog IM injection was noted within the past 12 months with duration of less than 6 weeks.  The examiner noted the constant or near constant use of Hydroxyzine (antihistamine) in the groin and medial upper thighs.  The Veteran also reported use of Hydrocortisone cream (a topical corticosteroid) for 6 weeks or more, but not constant.  Physical examination showed greater than 5 percent but less than 20 percent of the total body area affected by infections of the skin.  No exposed body areas were affected.  The diagnosis was tinea cruris with sequelae of neurodermatitis.

The September 2012 VA examiner noted the private dermatology note dated February 2011 that noted a private treatment plan to administer Kenalog injections every 3 to 4 months, as need.  The examiner stated that this is not considered a continuous, routinely scheduled systemic treatment.  The examiner noted that, between February 2011 and September 2012, the Veteran received only one dose of Kenalog injection with a total duration of less than 6 weeks.  The examiner further noted that Kenalog injection, although a steroid, is not a standard treatment for tinea cruris.  Following a literature review and consultation with a VA pharmacist, the examiner noted that the half-life of Kenalog injections is 8 to 9 hours, and it is out of the system after approximately one and half days.

The Veteran was afforded a VA dermatology examination in December 2012 by a VA dermatologist.  The VA examiner noted that  no scars were found on the body including the trunk or extremities.  The VA examiner noted the Veteran's treatment with systemic corticosteroids or other immunosuppressive medications within the past 12 months was constant or near-constant; the antihistamine Hydroxyzine and topical medication Elidel were used constantly, or near-constantly.  Physical examination showed no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected by infections of the skin.  Dermatitis affected greater than 5 percent but less than 20 percent of exposed area.  The VA examiner stated that Kenalog shots are systemic, but that this treatment is not recommended because chronic treatment with corticosteroids has many side effects.  The VA examiner stated that 9 percent of the Veteran's entire body was affected.

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus most closely approximates the currently assigned 30 percent disability rating under Diagnostic Code 7813-7806.  The evidence shows that the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus does not affect more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

The Board notes that none of the medical evidence establishes that the Veteran's skin disability affects at least a 40 percent area of the total area or total exposed area of his body.  The evidence shows that no more than 20 percent of the entire body or no more than 20 percent of the exposed areas were affected.  On VA examination in March 2009, no exposed areas (head, face, neck, and hands) were affected and less than 5 percent of the total body area was affected.  On VA examination in May 2010, no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected.  On VA examination in June 2011, no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected; 6 to 7 percent total body surface area was affected by hyperpigmentation.  On VA examination in September 2012, no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected.  On VA examination in December 2012, no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected by infections of the skin; dermatitis affected greater than 5 percent but less than 20 percent of exposed area and 9 percent of the Veteran's total body was affected.  

Findings from the VA examinations are consistent with private treatment records which show that the Veteran's skin disability variously affected his groin, thighs, and torso.  Although the Veteran contends that 95 percent of his groin is affected and should warrant a higher rating, the applicable rating criteria only considers the percent of the entire body affected or the percent of exposed areas affected.  Exposed areas are characterized as areas most likely exposed to visual consideration such as the face, neck, and hands.  The groin is not considered an exposed area.

The evidence of record does not show that the Veteran's skin disorder has ever affected more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  Therefore, the Veteran does not warrant a higher rating based on total body area affected.

As for the Veteran's therapy, the evidence does not show a requirement of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Despite the Veteran's contentions of continuous systemic drug treatment, VA examination reports continue to reflect that the systemic therapy was not continuous or near-continuous.  Although the evidence shows that Prednisone and Kenalog injections are systemic therapy, the Veteran's use of such treatment was not frequent enough to approximate constant or near-constant administration.  Indeed, the February 2011 private treatment records note a treatment plan for Kenalog injections every 3 to 4 months as needed which indicates less than constant or near-constant therapy.  Furthermore, the September 2012 VA examiner noted that the Kenalog IM injections were not considered continuous treatment because the half-life of the injection was 8 to 9 hours; the medication remains in the body for less than two days.  The VA examiner noted that the Veteran had only had one Kenalog IM injection since February 2011.

To the extent that the December 2012 VA dermatologist indicated the Veteran has been treated with constant or near-constant corticosteroids, the Board observes that the December 2012 VA examiner described this as the Veteran receiving Kenalog shots every 3 to 4 months.  The Board acknowledges that the JMR states that the VA examiner's recommendation that the Veteran discontinue the Kenalog shots due to the many possible side-effects (to include causing chronic dermatitis), as well as discontinue the Hydroxyzine, is insufficient to find that the use of constant or near-constant systematic therapy is not required.  However, to the extent that the JMR finds this to be inconsistent, and questions whether the December 2012 VA examination is adequate for the Board to rely upon, the Board points out that there is sufficient medical evidence of record which confirms that Veteran receives Kenalog shots no more than every 3 to 4 months, as needed; as pointed out by the September 2012 VA examiner this is not constant or near-constant.  Moreover, other VA examination reports and treatment records consider 3 to 4 times per year to be less than near constant, and in fact, less than 6 weeks per year, as required by the criteria for a 30 percent disability evaluation.  While the Veteran has required various topical creams along with oral anti-fungal and antihistamine medications, this type of treatment is not characteristic of a systemic (oral) corticosteroid.  As such, the Board finds that the December 2012 VA examination is not inconsistent with the medical evidence of record and that the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus does not require constant or near-constant systemic treatment.

In short, although the competent medical evidence of record does reflect the Veteran's use of systemic therapy, it shows that he has not required constant or near constant therapy.  Therefore, the Veteran does not warrant a higher rating based on constant or near-constant systemic therapy.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pruritus, itching, and hyperpigmentation of the skin, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with tinea cruris, neurodermatitis, and lichen simplex chronicus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Timeliness of Appeal

A timely substantive appeal initially requires that a written NOD be filed within one year after the date of notice of the RO denial. Next, the RO must issue a SOC on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3) (West 2014); 38 C.F.R. § 20.101(d) (2014).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32 (2014)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.101(d) (2014).  The Board notes that the issue of timeliness of appeal was addressed by the AOJ in a July 2010 letter.

In this case, at his August 2010 Board hearing, the Veteran asserted that the VA Form 9 was not timely submitted because his former representative indicated only that he was appealing the issue of the rating for his skin disorder.  The Veteran argues that his former representative omitted the issue of the application to reopen the claim for entitlement to service connection for bilateral hearing loss and tinnitus from the substantive appeal.

In a May 2009 rating decision, the RO reopened the claim for service connection for bilateral hearing loss and denied the claim on the merits, and denied the application to reopen the claim for service connection for tinnitus; notice was sent to the Veteran in a letter dated June 1, 2009.  The Veteran was furnished a SOC on September 24, 2009.  He was notified that his appeal should address: the benefit he wanted; the facts in the SOC with which he disagreed; and the errors that he believed the RO made in applying the law.  He was also informed that he must file his appeal within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.

In his October 2009, substantive appeal (VA Form 9), the Veteran indicated only that he was appealing the issue of the rating for his skin disorder.  The next communications received from the Veteran in this regard were in July 2010, in which he indicated that he revoked AMVETS' (veterans' service organization) authority to work as his representative and indicated that he desired to appeal the applications to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  These communications were more than one year after he was notified of the RO's May 2009 decision, and more than 60 days after the SOC was mailed in September 2009. 

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the arguments should be related to specific items in the SOC and any prior supplemental SOCs.  Id.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in determination, or determinations, being appealed.  Id.

The Veteran had until June 2010 (one year from the date of the RO's original notification of the denial of claims) to file a substantive appeal with the issue addressed in the July 2009 SOC; however, the Board finds that the Veteran did not submit any documents during the relevant time period that would constitute a substantive appeal.

In Percy v. Shinseki, the United States Court of Appeals for Veterans Claims held that VA had waived any objections it might have had to the timeliness of the filing of a substantive appeal by treating the disability rating matter as if it were part of a timely filed substantive appeal for more than five years, including by certifying the matter to the Board for adjudication and holding a Board hearing acknowledging that the matter was on appeal and taking testimony on the matter.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  Here, as previously discussed, after receiving the July 2010 statement from the Veteran indicating that he wished to include the applications to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus in his substantive appeal, the RO sent a letter to the Veteran explaining its determination that the substantive appeal was not timely and informing him that he could appeal the decision that his substantive appeal was not timely filed.  As a result, the Board finds that VA has not waived any objections to the timeliness of the Veteran's substantive appeal.

In accordance with the JMR, the Board will consider whether equitable tolling of the Veteran's substantive appeal is warranted in light of the Federal Circuit's decision in Sneed v. Shinseki, 737 F.3d 719 (2013).

Equitable tolling is to be applied to the time limit to file a substantive appeal only when circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the regional office or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  Equitable tolling is not appropriate where the failure to file on time was due to general negligence or procrastination.  Id.   Principles of equitable tolling do not extend to "garden variety claim[s] of excusable neglect."  See Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990).  

In Sneed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that equitable tolling may be permitted in cases of attorney abandonment.  The Federal Circuit noted that the Supreme Court has held that attorney abandonment may constitute a basis for equitable tolling, but that attorney negligence does not warrant equitable tolling.   The Supreme Court distinguished between mere attorney negligence and attorney abandonment.  Attorney abandonment is a "counsel's near-total failure to communicate with petitioner or to respond to [the client's] many inquiries and requests over a period of several years" may amount to extraordinary circumstances beyond the client's control.  Maples v. Thomas, --- U.S. ----, 132 S.Ct. 912, 923, 181 L.Ed.2d 807 (2012).  Mere attorney negligence, in contrast, is attributable to the client pursuant to general agency principles because "[c]ommon sense dictates that a litigant cannot be held constructively responsible for the conduct of an attorney who is not operating as his agent in any meaningful sense of that word."  Id. 

More recently, the Federal Circuit held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).   If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id. 

After review of the record, the Board finds that equitable tolling is not for application in this case.  Here, equitable tolling on the basis of attorney abandonment is not warranted because the Veteran's representative was, at worst, negligent in not including the Veteran's applications to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  AMVETS' failure to include the Veteran's applications to reopen on the VA Form 9 does not constitute abandonment.  That AMVETS' filed a timely substantive appeal as to the Veteran's claim for an increased rating for tinea cruris, neurodermatitis, and lichen simplex chronicus clearly demonstrates that AMVETS had not failed to communicate with the Veteran or respond to his requests.  The fact that the Veteran was represented does not relieve him of his obligation to pursue his rights diligently.  In this regard, the Board notes that there are some inconsistencies with regard to the Veteran's failure to timely file a substantive appeal.  The Veteran asserts that he trusted his representative at that time, AMVETS, to timely file documents for him, and that the Veteran was unaware that his representative failed to timely file the substantive appeal.  However, the record shows that, despite the Veteran's contention that he relied on his representative to file paperwork for him, the Veteran filed a notice of disagreement and submitted other evidence to the RO directly, without going through his representative, both before and after his failure to timely file a substantive appeal to the September 2009 SOC. 

Moreover, the record does not show that the Veteran was incapable of handling his own affairs, or any extraordinary circumstance that would have prohibited him from diligently pursuing his appeal.  The Veteran's allegations simply do not demonstrate any circumstances which existed beyond his control which prevented him from filing a timely Substantive Appeal.  All necessary instructions as to how to complete the appeal to the Board were contained in the VA Form 9 and in the letter sent with the SOC in September 2009.  The letter also informed the Veteran that if he failed to file an appeal or a request for more time before the time limit for filing an appeal expired, his case would be closed.  Where an appellant has been thus informed and has not received a communication from his representative regarding the filing of a substantive appeal, a diligent claimant should either submit a substantive appeal for himself or confirm with his representative that an appeal is being timely filed.  Because the Veteran did not pursue his rights diligently, the Board will not equitably toll the time period for filing the substantive appeal.

Accordingly, the Board concludes that a timely substantive appeal of the May 2009 RO decision was not received.  Therefore, the Board must find that the Veteran did not perfect a timely appeal, and this appeal must be dismissed.


ORDER

A rating higher than 30 percent for tinea cruris, neurodermatitis, and lichen simplex chronicus is denied.

As a substantive appeal in regards to bilateral hearing loss and tinnitus was not timely filed, the appeal is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


